Citation Nr: 0205884	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  92-15 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for chronic back 
strain.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1983, January 1984 to July 1986, and from 
October 1986 to November 1988.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina Regional Office (RO).  By a 
rating action of June 1989, the RO denied the veteran's claim 
for service connection for hypertension.  However, there is 
no indication of record that the veteran was informed of the 
denial of his claim for service connection for hypertension 
and of his appellate rights.  Therefore, that claim has 
remained open. In 1992, the case was transferred to the RO in 
Seattle, Washington.  By a rating decision of July 1992, the 
RO denied the veteran's claim of entitlement to service 
connection for a low back strain, hypertension, a neck 
disorder, and temporomandibular joint disorder (TMJ).  The 
notice of disagreement with that determination was received 
in August 1992.  A supplemental statement of the case (SSOC) 
was issued in September 1992, and a substantive appeal was 
received in September 1992.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
December 1992.  A transcript of the hearing is of record.  VA 
compensation examinations were conducted in March and June 
1993.  A hearing officer's decision was entered in August 
1993.  An SSOC was issued in October 1993.  In 1995, 
jurisdiction over the claims was returned to the RO in 
Winston-Salem, North Carolina, where it remains.  

Private treatment reports were received in December 1999.  An 
SSOC was issued in February 2000.  Additional VA treatment 
records were received in September 2000.  In a September 2000 
VA Form 21-4138 (Statement in Support of Claim), the veteran 
withdrew the issues of service connection for a neck disorder 
and TMJ from appeal; therefore, they are no longer in 
appellate status.  A VA examination was conducted in August 
2001, and a medical opinion was obtained in October 2001.  
Thereafter, a hearing officer's decision was entered in 
October 2001.  An SSOC was issued in December 2001.  The 
appeal was received at the Board in April 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran does not have a current low back disability.  

3.  The current hypertension is unrelated to any disease or 
injury in service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

2.  Hypertension that was not incurred in or aggravated by 
active military service, and cannot be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records show that the veteran was seen in 
August 1983 for complaints of back pain; he was diagnosed 
with muscular type back pain.  In September 1983, he reported 
a history of "back trouble" that was occasional, and did 
not hinder him in performing his duties.  There were no 
further findings referable to a back disability during 
service.  

The records reflect that the veteran was seen for acute 
medical care in October 1984; at that time, his blood 
pressure was recorded as 138/100.  The assessment was 
increased blood pressure.  He was to undergo a three-day 
blood pressure check.  The results of that check, if done, 
are not of record.  During a clinical visit in November 1987, 
it was noted that the veteran had had a cold for the past 
week; a blood pressure reading of 140/94 was reported.  

Other systolic blood pressure readings during service ranged 
from 100 to 146, and diastolic readings ranged from 70 to 98.  
No other diastolic readings were reported in excess of 100.  
On examination for separation from service in September 1988, 
his blood pressure was 138/70.

On the occasion of his initial post-service VA examination in 
April 1989, the veteran's blood pressure readings were 
reported as 136/96 sitting, 140/98 recumbent, and 136/98 
standing.  Evaluation of the cardiovascular system was 
reported to be normal.  The pertinent diagnosis was diastolic 
hypertension.  The examination was negative for any 
complaints or findings regarding a back disorder.  Medical 
evidence of record dated from October 1989 to January 1992, 
including VA as well as private treatment reports, reflect 
evaluation for an unrelated knee disorder.  These records are 
negative for any complaints, findings or diagnoses of a back 
disorder or hypertension.  

The veteran's claim for service connection for a back 
disorder and hypertension (VA Form 21-4138) was received in 
July 1992.  Submitted in support of his claim was a private 
treatment report dated in January 1992 reflecting treatment 
for an unrelated knee disorder.  Received in December 1992 
were private treatment reports dated from September 1991 to 
November 1992.  

These records show that the veteran was seen in October 1992 
for complaints of increased blood pressure; he reported 
bloody tinged nose discharge especially after blowing his 
nose.  Home data revealed systolic blood pressure readings 
ranged from 134-150, and diastolic readings ranged from 88 to 
102; these readings were described as labile.  It was noted 
that the veteran had a seven-year history of lability.  It 
was also noted that both of the veteran's parents had high 
blood pressure.  It as also noted that the veteran had gained 
weight.  The risk and benefits of blood pressure medications 
were discussed as well as the need to lose weight.  Increased 
cholesterol level was also noted.  The pertinent diagnosis 
was labile high blood pressure.  

At a personal hearing in December 1992, the veteran's 
representative noted that the April 1989 VA examination that 
reported elevated blood pressure readings was conducted 
within one year of the veteran's discharge from service in 
November 1988.  The representative also noted that the 
veteran has suffered from elevated blood pressure readings 
ever since his discharge from service.  The veteran testified 
that elevated blood pressure readings were first noted in 
service; however, he was never really afforded any type of 
treatment.  The veteran indicated that he was currently 
undertaking a weight loss program and increased activity.  

The veteran also testified that he had problems with pain and 
spasms in the lumbar area.  The veteran maintained that 
overcompensation of the right leg placed additional pressure 
on his left hip, which in turn caused a low back strain.  The 
veteran indicated that prolonged standing and walking 
aggravated his back pain.  He was currently taking Naprosyn 
and other pain medication for the back.  

The veteran was afforded a VA examination in March 1993; the 
record indicates that blood pressure readings were 173/100, 
167/106, 152/94, 138/90, 136/88, 138/92, 132/92, 130/90, and 
136/94.  A chest x-ray was negative for any cardiac 
pathology.  An electrocardiographic examination showed normal 
sinuses, but was reported to be borderline.  The pertinent 
diagnosis was mild hypertension.  The report of that 
examination is negative for any complaints or clinical 
findings regarding a back disorder.  

During a VA compensation examination in June 1993, the 
veteran stated that his low back could have been injured 
during 50 jumps while in the service; he indicated that 
prolonged periods of standing cause pain in the lower back.  

The veteran reported that he was seeing a private doctor for 
treatment of hypertension.  The examiner noted that blood 
pressure readings found on examination were lower than those 
found in March 1993; but no current blood pressure readings 
were reported.

The lumbar spine was normal in appearance.  The veteran had 
no complaints about limping or favoring, or in any way 
protecting his gait or balance.  There was no lateral curve.  
The veteran was able to reach fingers almost to the floor 
revealing completely normal range of motion on flexion; this 
did not cause any pain or spasms in the muscles.  He was able 
to gain the erect position without difficulty and without 
complaints.  Left and right lateral bending had a perfectly 
normal range of motion at 40 degrees, bilaterally.  Again, 
there was no complaint of pain or spasms in the muscles.  
Rotation left and right with a fixed pelvis revealed very 
flexible spines throughout.  Deep palpation revealed no pain 
at the lumbosacral joints or the sacroiliac joints.  X-ray 
study of the lumbar spine was negative; no objective findings 
were found on examination.  

Received in December 1999 were private treatment reports 
dated from August 1996 to January 1998, which show that the 
veteran received ongoing clinical evaluation and treatment 
for several disabilities, including complaints of low back 
pain.  The records show that the veteran was seen in June 
1997 for complaints of low back discomfort; however, no 
diagnosis was noted.  A magnetic resonance imaging (MRI) of 
the lumbar spine was performed in June 1997, which revealed a 
very small L5-S1 left posterolateral disc protrusion; the 
remainder of the examination was essentially normal.  

He was seen in October 1997 for ongoing back pain; medication 
was prescribed.  The veteran was next seen in November 1997 
for complaints of low back pain with left lower extremity 
radiculopathy; following a physical examination, the veteran 
was diagnosed with low back pain with left lower extremity 
radiculopathy secondary to lumbar disc disease.  The veteran 
received a lumbar epidural steroid injection.  

At a hearing before a hearing officer at the RO in September 
2000, the veteran testified that he began experiencing back 
problems while on active duty; he stated that he continued to 
experience chronic back pain from the time he left service 
until the present.  The veteran testified that he performed 
about 50 parachute jumps during military service and that he 
often carried heavy rucksacks.  

The veteran maintained that, ever since his discharge from 
service, he has suffered several episodes of back strains and 
chronic back pain.  The veteran related that while he had not 
suffered any traumatic injury to his back, he had had 
exacerbations of his back problems; significantly, while 
working as a paramedic, he strained his back lifting a 
patient.  The veteran's service representative contended that 
the records clearly established elevated blood pressure 
readings during military service.  The veteran also reported 
a family history of hypertension.  

Received in September 2000 were medical records dated from 
August 1992 to September 2000, including VA as well as 
private treatment records, which show that the veteran 
continued to receive evaluation and treatment for several 
disabilities including chronic back pain.  Treatment notes 
dated in 1992 reflect blood pressure readings ranging from 
138/88 to 146/102.  

The veteran was admitted to the emergency room at a private 
hospital in August 2000 for palpitations; the admitting 
diagnoses were arterial fibrillation, hypertension and morbid 
obesity.  Medication was administered, and he returned to 
normal sinus rhythm shortly after admission and he 
experienced no difficulties.  The pertinent discharge 
diagnoses were new onset atrial fibrillation, hypertension, 
hypertriglyceride edema, elevated LDL cholesterol, low HDL 
cholesterol by history, and moderate obesity.  The veteran 
was again seen in September 2000 for evaluation of paroxysmal 
atrial fibrillation.  On physical examination, it was noted 
that the veteran was slightly overweight.  In September 2000 
his blood pressure was 150/90.

The veteran was seen in the local emergency room, and the 
rhythm converted spontaneously.  The impression was 
paroxysmal atrial fibrillation of the lone variety, with no 
evidence or any associated cardiac disease, hypertension, and 
hypercholesterolemia.  VA outpatient treatment reports dated 
from December 1999 to July 2000 reflect treatment for several 
disabilities, including hypertension.  

The veteran was afforded a VA compensation examination in 
August 2001, at which time he complained of low back pain.  
Examination of the lumbar spine revealed a normal range of 
motion in all axes.  The veteran was able to squat halfway to 
the floor and come back up, the limitation being because of 
pain in the right knee and to a less extent of some back pain 
in trying to do full squats.  The veteran was able to walk on 
his toes and his heels.  Straight leg raising was negative to 
70 degrees bilaterally.  The pertinent diagnosis was chronic 
low back strain with normal examination at this examination.  

The veteran was also accorded a heart examination.  After 
reviewing the record, the examiner noted that during service 
there were scattered, slightly elevated blood pressure 
readings and a good many normal blood pressure readings; 
however, a diagnosis of hypertension was not made.  
Subsequent to getting out of service, a diagnosis of 
hypertension was made.  It was further noted that the veteran 
had a history of recurrent auricular fibrillation, starting 
in 1994; he has had his blood pressure controlled since that 
time with no recurrence of auricular fibrillations.  

On the examination, seated blood pressure readings in the 
left arm were 140/100, 130/95, and 135/100.  The heart did 
not appear enlarged.  No murmurs were heard.  There was 
regular rhythm.  Adequate pulses to the extremities.  No 
masses or organs were palpable on examination of the abdomen.  
Breath sounds were normal on auscultation of the chest.  The 
pertinent diagnoses were arterial hypertension, being 
treated, not completely controlled; and history of auricular 
fibrillation, intermittent, not present at this time.  

In an addendum to the examination dated in October 2001, the 
physician noted that a diagnosis of hypertension was not made 
during the time of service or the time of separation from 
service; however, at a later time, a diagnosis of diastolic 
hypertension was made.  The physician stated that it would 
require speculation to state whether the veteran's currently 
diagnosed hypertension was incurred in military service.  The 
physician further noted that his examination of the veteran's 
lumbar spine was normal; therefore, there was no disability 
at the time of the examination.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  
Specifically, the September 1992 supplemental statement of 
the case, the December 1992 hearing, the October 1993 
supplemental statement of the case, the February 2000 
supplemental statement of the case, and the December 2001 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to evaluate the veteran's 
claims for service connection for chronic back strain and 
hypertension according to the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim and that there are no 
outstanding pertinent records, which the RO has not obtained 
or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
In any event, there is no indication in the record that VA 
examiners did not review the veteran's claims file.  In fact, 
several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Moreover, certain chronic diseases, such as hypertension, 
when manifest to a degree of 10 percent within one year from 
the date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A.  Service connection for a back disorder.

A review of all the evidence shows that the veteran was seen 
for low back pain in service, but the service medical records 
do not demonstrate the presence of a chronic back disability.  
The records show that the veteran received private treatment 
in November 1997 for lower back pain with left lower 
radiculopathy; it was noted that the veteran had a ten year 
history of chronic lower back pain.  While it was determined 
that the veteran's low back pain with radiculopathy was 
secondary to lumbar disc disease, there is no evidence that 
this diagnosis was subsequently confirmed.  

No evidence of a low back disorder was found on the VA 
examination in August 2001, and there is no other competent 
evidence of a current back disability since the 1997 finding.  
The Board concludes that the weight of the evidence is 
against a finding that there is a current back disability.  
As the evidence does not demonstrate the presence of a 
current low back disability, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for chronic back strain, and the claim is denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

B.  Service connection for hypertension.

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2001)).  

The service medical records do not show systolic readings 
predominantly at or above 160 or diastolic readings 
predominantly at or above 100.  No medical professional has 
found that the veteran had hypertension during service.  More 
importantly, no medical professional has linked current 
hypertension to service.  

The record shows that the veteran was initially diagnosed as 
having hypertension in April 1989.  While this examination 
was conducted within one year of the veteran's discharge from 
military service in November 1988, the findings at that time 
did not show hypertension to the minimum compensable degree 
for VA purposes.  See 38 U.S.C.A. § 1112.  

While cardiovascular-renal disease, including hypertension is 
listed as a chronic disease, it was not reported during 
service or to a compensable degree within the one-year period 
after service.  Accordingly, service connection would not be 
available on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veteran's contention that his 
hypertension may be related to elevated blood pressure 
readings reported in service.   However, while the evidence 
of record currently shows diagnoses of hypertension, there is 
no competent medical evidence linking hypertension to active 
service.  There is no competent evidence to rebut the opinion 
rendered following the August 2001 VA examination.  The 
examiner opined that it would require speculation to state 
whether the hypertension was incurred in the military 
service.  In order to grant service connection the evidence 
must at least be in equipoise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Service connection cannot be granted on the 
basis of speculation.  Dixon v. Derwinski, 3 Vet App 261 
(1992).  Consequently, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hypertension.  Since the preponderance 
of the evidence is against the claim, the reasonable doubt 
doctrine is not for application, and the claim must be 
denied.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for hypertension is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

